DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 21, 41, 50-55 and 57-62 are rejected under 35 U.S.C. 103 as being unpatentable over Colyer et al. (US 3489052 A) in view of DONOHOE (US 5341716 A).
	Regarding claim 21, Colyer discloses a percussion mallet comprising: a shaft comprising a tube (3), the tube having a first open end (5), a second open end (4), and an outer
	Colyer does not mention explicitly: said tube is made of carbon fiber; the first solid material comprises a polymer foam component; and the second solid material comprises a caulking material component.
	DONOHOE teaches a shaft tube (27 in Fig. 7) for a drumstick, wherein the tube is made of composite material containing carbon fiber (see claim 9). 
It would have been obvious to one of ordinary skill in the art to provide Colyer’s shaft tube with carbon fiber material as taught by DONOHOE in order to provide additional reinforcement to the tube (Colyer, col. 3, lines 1-4). It has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As to the limitations about the first solid material comprising a polymer foam component and the second solid material comprising a caulking material component, it is deemed that the features in question relate to minor adjustments to the material of Colyer’s plug 10 for providing a homogeneous solid at the tip end 5 and the material of Colyer’s plug 8 for covering the second open end which are used to increase the structural strength of the drumstick. Since Colyer teaches the general condition of the first and the second solid material (col. 3, lines 66-73; col. 4, lines 15-27; col. 5, lines 6-17) and both polymer foam and caulking material (e.g., a mixture of latex, acrylic or silicone materials) are well-known in the art, it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art to In re Leshin, 125 USPQ 416.
Applicant is advised that the limitation about a timpani percussion mallet has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. 
Regarding claim 50, Colyer discloses: wherein at least one (e.g., the combination of plug 9 and the portion of reinforcing tube 6 at tip end 5, see Fig. 1) of the plurality of solid materials comprises at least two material components (plug 9 of elastomer material and reinforcing tube 6 of aluminum) providing a radially nested gradient density (Fig. 1).  
Regarding claim 51, Colyer discloses: wherein the plurality of solid materials includes a third solid material (9) disposed between the first solid material and the second solid material (Fig. 2).  
Regarding claim 52, Colyer discloses: wherein the third solid material (e.g., hard rubber, see col. 3, line 73 – col. 4, line 5) has a density intermediate to respective 
Regarding claim 53, Colyer renders the claimed invention obvious (Figs. 1 and 2; col. 3, lines 50-54; col. 5, lines 34-45).
Regarding claims 54 and 55, Colyer in view of DONOHOE is silent on: wherein the first solid material includes a sprayable foam; wherein the shaft has a shaft length of 300 mm to 440 mm, the shaft has a shaft diameter of 6 mm to 19 mm, and the outer wall has a thickness of 0.64 mm to 1.52 mm.  
However, it is deemed that the features in question relate to minor changes in the material of the first solid material, the size of the shaft and the thickness of the outer wall, and are considered to be mere design choices of the components in question. Since Colyer teaches the general structure and condition of these components (col. 4, lines 16 – 20; col. 5, line 72 – col. 6, line 4), it establishes a prima facie case of obvious modification (MPEP 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the combination of Colyer and DONOHOE to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
Regarding claim 41, Colyer discloses a method of making a percussion mallet comprising: providing a tube (3) as an open tube having a first open end (5) and a second open end (4), and an outer wall extending therebetween (Figs. 1 and 2);  inserting one or more material (8, 9, 10) into the open tube (col. 5, lines 34-45); and 
Colyer does not mention explicitly: said tube is made of carbon fiber.
	DONOHOE teaches a shaft tube (27 in Fig. 7) for a drumstick, wherein the tube is made of composite material containing carbon fiber (see claim 9). 
It would have been obvious to one of ordinary skill in the art to provide Colyer’s shaft tube with carbon fiber material as taught by DONOHOE in order to provide additional reinforcement to the tube (Colyer, col. 3, lines 1-4). It has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Applicant is advised that the limitation about a timpani percussion mallet has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. 
Regarding claim 57, Colyer renders the claimed invention obvious (col. 5, lines 34-38: while inserting and bonding the reinforcing tube 6 into the inner surface of tube 3, the bonding material reads on “a sacrificial layer”).

Regarding claim 60, Colyer discloses: wherein the curable portion of the one or more materials is curable with application of external heat (col. 5, lines 31-45).  
Regarding claim 61, Colyer does not mention explicitly: wherein the curable portion of the one or more materials is curable with application of ultraviolet light.  
Examiner takes official notice that UV light for curing resin material is well known in the art. Since Colyer teaches the general condition of the curing the curable portion of the one or more materials, it would have been obvious to one of ordinary skill in the art to apply the well-known UV light curing technique to implement the curing process in Colyer. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 62, Colyer discloses: wherein the one or more materials include a first material (10) and a second material (8), the first material has a first density, the second material has a second density different from the first density (col. 3, lines 69-73),  and a first distance between the first material (10) and the first open end is less than a second distance between the second material and the first open end (Fig. 2).
4.	Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Colyer et al. in view of DONOHOE as applied to claim 21 above, further in view of Donohoe (US 4320688 A, hereinafter Donohoe-II).
Regarding claim 56, Colyer in view of DONOHOE is silent on: the percussion mallet of claim 21, further comprising a core and a wrap, wherein the core and the wrap are each disposed along the carbon fiber tube.  

It would have been obvious to one of ordinary skill in the art to incorporate the core and wrap taught by Donohoe-II into the combination of Colyer and DONOHOE to arrive the claimed invention in order to assistant in defining the striking area of the percussion mallet Donohoe-II, col. 3, line 57 – col. 4, line 2).

Response to Arguments
5.	Applicant's arguments received 12/02/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-4 as set forth above in this Office action.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE  

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837